Case 5:19-cr-00010-TBR Document 41 Filed 04/15/20 Page 1 of 18 PageID #: 121




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                          CRIMINAL ACTION NO. 5:19-CR-10-TBR


UNITED STATES OF AMERICA,                                                              PLAINTIFF

v.

DUSTIN R. STONE,                                                                     DEFENDANT

                          MEMORANDUM OPINION AND ORDER
       This matter is before the Court on several motions. First, the Government filed a Motion

in Limine to Introduce Evidence of Other Acts. [DN 28]. Defendant Dustin R. Stone filed an

objection to the motion. [DN 33]. Second, the Government filed a Motion in Limine Regarding

Penalties, [DN 29], to which Defendant responded, [DN 35]. Third, Defendant filed a Motion in

Limine. [DN 34]. The Government did not respond and the deadline to do so has passed. Fourth,

Defendant filed a Motion for Separate Trial, [DN 36], to which the Government responded, [DN

37]. Finally, the Government filed a Motion to Compel. [DN 38]. Defendant did not respond and

the deadline to do so has passed. These matters are ripe for adjudication. For the reasons set forth

herein, the Government’s Motion in Limine to Introduce Evidence of Other Acts, [DN 28], is

GRANTED IN PART; the Government’s Motion in Limine Regarding Penalties, [DN 29], is

GRANTED; Defendant’s Motion in Limine, [DN 34], is DENIED AS MOOT; Defendant’s

Motion for Separate Trial, [DN 36], is GRANTED; and the Government’s Motion to Compel, [DN

38], is GRANTED.

                                         BACKGROUND

       On February 12, 2019, Defendant was indicted on one count of attempted enticement and

one count of commission of a felony against a child by person required to register as a sex offender.

[DN 1]. The Indictment charged Defendant with knowingly attempting to persuade, induce, and

                                                 1
Case 5:19-cr-00010-TBR Document 41 Filed 04/15/20 Page 2 of 18 PageID #: 122




entice an individual, whom he believed to be a thirteen-year-old female, to engage in sexual

activity. Id. On March 14, 2019, Defendant entered a plea of not guilty as to counts one and two.

[DN 11]. Subsequently, the parties filed the motions currently before the Court.

                                          DISCUSSION

       I.      Motions in Limine

       Using the inherent authority to manage the course of trials before it, this Court may exclude

irrelevant, inadmissible, or prejudicial evidence through in limine rulings. See Luce v. United

States, 469 U.S. 38, 41 n.4 (1984) (citing Fed. R. Evid. 103(c)); Louzon v. Ford Motor Co., 718

F.3d 556, 561 (6th Cir. 2013). Unless such evidence is patently “inadmissible for any purpose,”

Jonasson v. Lutheran Child & Family Servs., 115 F.3d 436, 440 (7th Cir. 1997), though, the “better

practice” is to defer evidentiary rulings until trial, Sperberg v. Goodyear Tire & Rubber Co., 519

F.2d 708, 712 (6th Cir. 1975), so that “questions of foundation, relevancy and potential prejudice

may be resolved in proper context,” Gresh v. Waste Servs. of Am., Inc., 738 F. Supp. 2d 702, 706

(E.D. Ky. 2010). A ruling in limine is “no more than a preliminary, or advisory, opinion.” United

States v. Yannott, 42 F.3d 999, 1007 (6th Cir. 1994) (citing United States v. Luce, 713 F.2d 1236,

1239 (6th Cir. 1983), aff'd, 469 U.S. 38). Consequently, the Court may revisit its in limine rulings

at any time and “for whatever reason it deems appropriate.” Id. (citing Luce, 713 F.2d at 1239).

       A. Government’s Motion to Introduce Evidence of Other Acts

       First, the Government moves the Court to enter an in limine order authorizing the

introduction of evidence regarding Defendant’s prior conviction for a sexual offense and other

uncharged conduct in which he engaged. [DN 28 at 54]. First, the Government seeks to present

evidence that Defendant would frequently send text messages to random phone numbers in hopes

of eliciting responses. [DN 28 at 55]. The Government contends that when individuals identified



                                                 2
Case 5:19-cr-00010-TBR Document 41 Filed 04/15/20 Page 3 of 18 PageID #: 123




themselves as minors, Defendant would request the minor perform sexual acts with others or

recount their prior sexual encounters to him. Id. In the instant case, the Government claims that

Defendant randomly contacted a thirteen-year-old female living in Paducah, Kentucky and asked

to exchange photos. Id. The female reported the messages to the Paducah Police Department. Id.

The police instructed the female to provide Defendant with the phone number of an undercover

detective. Id. Defendant began messaging the undercover detective, who claimed to be a thirteen-

year-old female named Cyndi. Defendant allegedly sent “Cyndi” a variety of sexually suggestive

messages including: “I wonna see a pic of your boobs so bad”; “Can I put my dick in you”; and

“Imma fuck u hard.” Additionally, Defendant requested that “Cyndi” perform sexual acts with her

father, mother, and dog.

       The Government seeks to introduce other text messages discovered on Defendant’s cell

phone. For example, on August 26, 2018, Defendant texted a random number pretending to be a

girl named Hannah Connors. Id. at 57. The recipient identified themselves as a sixteen-year-old

boy. Id. Defendant then stated: “if you will show your mom your dick I’ll send you a pic of my

boobs;” “Make her touch it”; and “Go back in there and force her hand.” Id. On November 5, 2018,

Defendant texted a self-identified fourteen-year-old female. Id. at 58. He wrote, “Imma send you

a pic of my dick lol.” Id. When the recipient told him not to, he stated, “Are you scared of dick I

wouldn’t blaim you if you was I would be.” Id. Additionally, Defendant asked the recipient if she

wore swimsuits; indicated he wanted a photograph; “a naked one too lol”; and “well I’ll kiss you

all up.” Id. On November 21, 2018, Defendant sent a message to a self-identified fourteen-year-

old female stating he was sixteen years old and requested to exchange photographs. Id. He also

stated: “Will you send me a boobs shot in your bra” and “I wonna fuck you.” Id.




                                                3
Case 5:19-cr-00010-TBR Document 41 Filed 04/15/20 Page 4 of 18 PageID #: 124




       The Government also seeks to introduce evidence of Defendant’s prior conviction for a

sexual offense involving in minor, which it describes as “strikingly similar” to the present

Indictment. Id. at 59. In 2013, law enforcement officers in Muhlenberg County, Kentucky received

a report that a female had received sexually suggestive text messages from a person she did not

know. Id. at 58. Detectives began communicating with the individual in an undercover capacity.

Id. at 59. The detectives informed the individual they were a thirteen-year-old female, and the

individual claimed to be sixteen years old. Id. at 58. The individual requested the minor engage in

vaginal, anal, and oral sex and sent the following messages: “Haha do you have small or big

boobs”; “wud u get wet if I licked it :)”; “U think it wud feel good if I put my dick in u baby :)”;

and “Wud u suck it.” Id. at 58–59. Subsequently, the individual was identified as Defendant. Id.

During the investigation, Defendant admitted to sending sexually explicit messages to a thirteen-

year-old girl. Id. at 59. Ultimately, Defendant pled guilty to an amended charge of attempted

unlawful use of electronic means to induce a minor to engage in sexual activities and was sentenced

to twelve months in jail and required to register as a sex offender. Id.

       Finally, the Government seeks to introduce Defendant’s cell phone internet search history.

Id. at 56. A forensic examination of Defendant’s cell phone revealed a June 9, 2017 search for

“young hot ten getting raped” and a December 7, 2017 search for “teen forced porn.” Id. The

Government argues these searches, in addition to Defendant’s text messages and prior sexual

offense, “establish a clear pattern and evidence his prurient interest in children.” Id.

   a. Rule 404(b) Evidence

       The Government provides two bases for the introduction of the aforementioned evidence

at trial. First, the Government argues that the evidence is admissible pursuant to Federal Rule of

Evidence 404(b). Rule 404(b) prohibits the introduction of evidence of a person's crimes, wrongs,



                                                  4
Case 5:19-cr-00010-TBR Document 41 Filed 04/15/20 Page 5 of 18 PageID #: 125




or other bad acts “to prove a person's character in order to show that on a particular occasion the

person acted in accordance with the character.” Fed. R. Evid. 404(b)(1). However, Rule 404(b)(2)

allows the introduction of such evidence “for another purpose, such as proving motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of

accident.” Fed. R. Evid. 404(b)(2). Courts determine the admissibility of evidence under Rule

404(b) pursuant to a three-step process:


         [T]he court must first consider whether there is a sufficient factual basis that the act
         occurred; second, whether the act is being offered for an appropriate reason; and third,
         whether the probative value of the evidence is substantially outweighed by the unfair
         prejudicial impact of its use at trial.


United States v. Gibbs, 797 F.3d 416, 425 (6th Cir. 2015) (citing United States v. Adams, 722 F.3d

788, 810 (6th Cir. 2013)).

   i.      Sufficient Evidence That Other Acts Occurred

        First, the Court must “determine whether there is sufficient evidence to support a finding

by the jury that the defendant committed” the other act. United States v. Delaney, 443 F. App'x

122, 131 (6th Cir. 2011) (quoting Huddleston v. United States, 485 U.S. 681, 685, 108 S.Ct. 1496,

99 L.Ed.2d 771 (1988)). The Sixth Circuit has held that “certified copies of ... conviction records”

constitute sufficient evidence that a defendant committed the prior offense. United States v. Bell,

516 F.3d 432, 441 (6th Cir. 2008). Therefore, certified copies of Defendant’s prior conviction for

a sexual offense would be sufficient to demonstrate that the prior offense occurred. Additionally,

the Government argues that forensic cell phone extractions and eye-witness testimony would

demonstrate that Defendant’s text messages and internet searches occurred. [DN 28 at 60–61].

Provided that the Government offers these types of proof at trial, the Court finds that there is

sufficient evidence from which a “jury could reasonably conclude that” the prior acts occurred.



                                                    5
Case 5:19-cr-00010-TBR Document 41 Filed 04/15/20 Page 6 of 18 PageID #: 126




See United States v. Hardy, 643 F.3d 143, 150 (6th Cir. 2011) (eye-witness testimony sufficient

for jury to conclude that acts occurred).

   ii.      Admissible for Appropriate Reasons

         Next, the Court must consider whether evidence of Defendant’s prior conduct would be

offered for an appropriate reason. “To determine whether the proffered evidence is admissible for

a proper purpose, the trial court must decide ‘whether that evidence is probative of a material issue

other than character.’” United States v. Carney, 387 F.3d 436, 451 (6th Cir. 2004) (quoting

Huddleston, 485 U.S. at 686, 108 S.Ct. 1496). This requires a three-part inquiry. “Evidence of

other acts is probative of a material issue other than character if (1) the evidence is offered for an

admissible purpose, (2) the purpose for which the evidence is offered is material or ‘in issue,’ and

(3) the evidence is probative with regard to the purpose for which it is offered.” Bell, 516 F.3d at

441–42 (quoting United States v. Rayborn, 495 F.3d 328, 342 (6th Cir. 2007)).

         Rule 404(b)(2) provides that, while propensity evidence is not allowed, “evidence may be

admissible for another purpose, such as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.” In this case, the Government argues

that Defendant’s past actions demonstrate his “motive, intent, plan, knowledge, and absence of

mistake or accident.” [DN 28 at 61]. Specifically, the Government states:


          [T]he defendant’s continued pattern of behavior evidences his intent to seek out and
          meet children. The evidence further demonstrates a lack of mistake or accident as the
          defendant is in frequent sexually explicit conversations with self-identified minors. The
          facts of his prior conviction demonstrate his knowledge of the criminality of his conduct
          and further demonstrates his intent and plan to meet with a child. The frequency and
          nature of his conduct shows an absence of mistake or accident and is direct evidence
          that Stone was the individual talking to the undercover persona.

Id. In response, Defendant argues that his prior sexual offense “can have no proper purpose in this

case, other than to tell the jury that the defendant is likely to have committed the charged offense


                                                     6
 Case 5:19-cr-00010-TBR Document 41 Filed 04/15/20 Page 7 of 18 PageID #: 127




because he committed a similar offense in the past, which is precisely the motive forbidden by the

Rule of Evidence.” [DN 33 at 82].

       The Government cites United States v. Levinson in support of its motion in limine. [DN 28

at 62]. As in the current action, Levinson was charged with attempted enticement and committing

a felony involving a minor while being a registered sex offender. United States v. Levinson, 504

F. App'x 824, 826 (11th Cir. 2013). On appeal, Levinson challenged the district court’s admission

of evidence demonstrating “he had participated in hundreds of online chats involving sex with

minors, that he possessed virtual and real child pornography, that he was convicted in 1998 for

sexual abuse, and that he sexually abused his daughter when she was a minor.” Id. The Eleventh

Circuit determined that evidence of Levinson’s internet chat sessions and possession of child

pornography was admissible under Rule 404(b) because it “was relevant to the issue of intent, was

reliable, and was not substantially more prejudicial than probative.” Id. at 828. Moreover, the Court

noted that only a small sample of the chats were introduced at trial and the district court instructed

the jury that they should only consider defendant’s prior acts in determining whether he had the

state of mind or intent necessary to commit the crimes charged. Id. Finally, the Court noted that

Levinson’s prior conviction for sexual abuse was admissible under both Rule 404(b) and Rule 414.

Id.

       Similarly, in United States v. Hite, the defendant was charged with two counts of attempted

enticement of a minor after he engaged in a series of online chats and telephone conversations with

an undercover detective. United States v. Hite, 916 F. Supp. 2d 110, 114 (D.D.C. 2013). The

government filed a motion in limine to introduce evidence recovered from Hite’s laptop, including

evidence that he accessed child pornography and his online chats and email exchanges with other

adults discussing illicit sexual activity with minors. Id. The government argued that admission was



                                                  7
Case 5:19-cr-00010-TBR Document 41 Filed 04/15/20 Page 8 of 18 PageID #: 128




proper under Rule 404(b) because the evidence was “highly relevant to prove defendant’s intent,

knowledge, plan and absence of mistaking in committing the charged offense.” Id. at 115. The

district court agreed, finding that the government’s proffered evidence was probative of the

defendant’s intent, knowledge, and absence of mistake. Id. at 115–16. Specifically, the court noted

that evidence of defendant’s prior acts was probative of his sexual attraction to children, “and as a

result, is probative of his intent to entice or coerce the fictitious minors in this case.” Id. at 117.

Moreover, the court emphasized that “at least five Circuits have found the relevance of evidence

of a defendant's sexual attraction to children in section 2422(b) prosecutions to be so obvious as

to not warrant discussion.” Id. (citing United States v. Lewis, 318 F. App’x 1, 2 (D.C. Cir. 2009);

accord United States v. Cooke, 675 F.3d 1153, 1157 (8th Cir. 2012); United States v. Wolford, 386

F. App’x 479, 484 (5th Cir. 2010); United States v. Godwin, 399 F. App’x 484, 489–90 (11th Cir.

2010)).

          The Sixth Circuit has issued similar rulings in Rule 404(b) cases. For example, in United

States v. Hall, the defendant was found guilty on two counts of knowingly receiving child

pornography. United States v. Hall, 202 F.3d 270 (6th Cir. 2000) (table). On appeal, Hall argued

that the district court erred in admitting evidence of his prior conviction, legal nude images of

children, and sexually explicit emails. Id. at *2. At trial, the only contested issue was whether Hall

knowingly received child pornography. Id. at *3. The Sixth Circuit determined that “all of the

disputed evidence was relevant to Hall’s state of mind in determining his intent and knowledge.”

Id. Specifically, Hall’s prior conviction for a sexual offense and his nude photographs provided

evidence that he “intentionally pursued a sexual interest in children, thereby demonstrating his

intent to knowingly receive child pornography.” Id. Furthermore, “Hall’s prior conviction for the

sodomy and sexual abuse of a young boy also creates the logical inference that he has a sexual



                                                  8
 Case 5:19-cr-00010-TBR Document 41 Filed 04/15/20 Page 9 of 18 PageID #: 129




interest in children that is strong enough to cause him to break the law.” Id. As for Hall’s sexually

explicit emails, the Court found that they were properly admitted as each “e-mail message

evidences Hall’s attempts to solicit and thereby receive sexual pictures of young boys.” Id. at *4.

Accordingly, the Sixth Circuit concluded that the messages were admissible to establish Hall’s

knowledge and intent. Id.

        Finally, in United States v. Delaney, the defendant was found guilty of sexual exploitation

of children, distribution of child pornography, and possession of child pornography. United States

v. Delaney, 443 F. App'x 122, 124 (6th Cir. 2011). He appealed his conviction on three bases

including that the district court erred in admitting evidence of internet chat transcripts with

undercover police officers. Id. The government argued that the evidence demonstrated the

defendant’s identity, knowledge, intent, and absence of mistake or accident. Id. at 131. Upon

review, the Sixth Circuit held that the evidence in question was probative of defendant’s intent and

knowledge to possess and distribute child pornography given that during his chat with the

undercover police officers, Delaney “discussed his sexual interest in young girls, prior possession

of child pornography, using his camera to take child pornographic photos, and knowledge of child

pornography file sharing programs.” Id. at 132. Additionally, the Sixth Circuit noted that the

evidence was admissible for the purposes of absence of accident or mistake because the defendant

testified that he believed the victim was eighteen, not fourteen. Id. at 133. Given that the evidence

could have been admissible for several purposes, the Sixth Circuit found that the district court did

not err in admitting it at trial. Id.

        In this case, the Government argues that Defendant’s text messages, internet searches, and

prior conviction demonstrate his motive, intent, plan, knowledge, and absence of mistake or

accident. [DN 28 at 61]. First, the Court will address whether the evidence is admissible to



                                                 9
Case 5:19-cr-00010-TBR Document 41 Filed 04/15/20 Page 10 of 18 PageID #: 130




establish Defendant’s intent, motive, and knowledge. “Where there is thrust upon the government,

either by virtue of the defense raised by the defendant or by virtue of the elements of the crime

charged, the affirmative duty to prove that the underlying prohibited act was done with a specific

criminal intent, other acts evidence may be introduced under Rule 404(b).” Delaney, 443 F. App'x

at 132 (quoting United States v. Johnson, 27 F.3d 1186, 1192 (6th Cir. 1994), cert. denied, 513

U.S. 1115, 115 S.Ct. 910, 130 L.Ed.2d 792 (1995)). Here, the Government must show that

Defendant knowingly attempted to persuade, induce, and entice an individual whom he believed

to be a thirteen-year-old female to engage in sexual activity. Since the Government has an

affirmative duty to prove Defendant acted with a specific criminal intent, evidence of his prior acts

may be introduced pursuant to Rule 404(b).

        Defendant’s sexually suggestive text messages to self-identified minors, internet searches

for teen girls being raped, and prior conviction for attempted enticement of a thirteen-year-old

female are all probative of his sexual interest in children. Each type of evidence “explain[s] his

interest in the subject and his past activities to procure it.” Delaney, 443 F. App'x at 132. Thus, as

the Sixth Circuit and many other courts have held, this evidence is probative of Defendant’s

knowledge, motive, or intent to commit the crimes charged in count one of this case. Id. (citing

Hall, 202 F.3d 270 (holding that evidence of prior conviction, nude images of children, and

sexually explicit emails were admissible to show defendant's intent and knowledge to receive child

pornography)); see also United States v. Parrish, No. 2:16-CR-243, 2017 WL 1410821, at *3 (S.D.

Ohio Apr. 19, 2017) (Parrish’s prior conviction of a sexual offense and his possession of additional

nude photos and videos is probative of intent and motive, and demonstrates a pattern of sexual

interest in children)).




                                                 10
Case 5:19-cr-00010-TBR Document 41 Filed 04/15/20 Page 11 of 18 PageID #: 131




          Additionally, the Government argues that Defendant’s prior actions demonstrate an

absence of mistake or accident. [DN 28 at 61]. While absence of mistake or accident are

permissible purposes pursuant to Rule 404(b), “the government's purpose in introducing the

evidence must be to prove a fact that the defendant has placed, or conceivably will place, in issue,

or a fact that the statutory elements obligate the government to prove.” Bell, 516 F.3d at 442

(quoting United States v. Merriweather, 78 F.3d 1070, 1076 (6th Cir. 1996)). Therefore, “[i]n order

for evidence of other acts evidence to be admissible for this purpose, the defendant must assert a

defense based on some form of mistake or accident.” Delaney, 443 F. App'x at 132 (citations

omitted). At this point, it is unclear whether Defendant will offer mistake or accident as a defense.

However, if Defendant were to raise these defenses at trial, the Court finds that Defendant’s

frequent attempts to engage in sexual contact with self-identified minors is probative of a lack of

mistake or accident as to the attempted enticement charge. At trial, the Government must first

approach the Court before mentioning or attempting to use this evidence for the purposes of

absence of mistake or accident.

   iii.      Rule 403 Balancing

          Third, the Court must determine whether the probative value of the evidence at issue is

substantially outweighed by the unfair prejudicial impact of its use at trial. Rule 403 provides that

a “court may exclude relevant evidence if its probative value is substantially outweighed by a

danger of ... unfair prejudice.” Fed. R. Evid. 403. “Unfair prejudice does not mean the damage to

a defendant's case that results from the legitimate probative force of the evidence; rather it refers

to evidence which tends to suggest [a] decision on an improper basis.” United States v. Newsom,

452 F.3d 593, 603 (6th Cir. 2006) (quoting United States v. Bonds, 12 F.3d 540, 567 (6th Cir.

1993) (citation and quotation marks omitted)). “Such improper grounds include ‘generalizing a



                                                 11
Case 5:19-cr-00010-TBR Document 41 Filed 04/15/20 Page 12 of 18 PageID #: 132




defendant's earlier bad act into bad character and taking that as raising the odds that he did the

latter bad act now charged . . . .’” Bell, 516 F.3d at 445 (quoting Old Chief v. United States, 519

U.S. 172, 180–81 (1997)). Under the Rule 403 analysis, courts must “look at the evidence in ‘the

light most favorable to its proponent, maximizing its probative value and minimizing its prejudicial

effect.’” Newsom, 452 F.3d at 603 (quoting Bonds, 12 F.3d at 567 (citation omitted)).

       In this case, the evidence of Defendant’s text messages, internet search history, and prior

conviction is probative of his intent, motive, knowledge, and lack of mistake or accident. The

probative value of this evidence is bolstered by the strong similarities between these events;

namely, Defendant’s interest and efforts to engage in sexual contact with self-identified minors.

Additionally, while the temporal relationship between the charged offense and Defendant’s prior

conviction is attenuated, the fact that Defendant began texting self-identified minors and searching

for forced teen porn shortly after his probation period ended demonstrates a consistent pattern of

behavior over a period of several years, which increases the probative value of the evidence.

       While the probative value of Defendant’s prior acts is strong, the Court must also consider

“whether there are alternative sources of proving the same facts.” Delaney, 443 F. App'x at 133.

In this case, Defendant’s sexually suggestive text messages and prior conviction for a sexual

offense provide sufficient evidence of Defendant’s state of mind and lack of accident or mistake

such that the probative value of Defendant’s internet search history is limited. Thus, the

Government is barred from introducing Defendant’s internet search history as evidence.

       Finally, the Court must consider whether admission of Defendant’s text messages and prior

conviction would unfairly prejudice Defendant. Both types of evidence describe Defendant’s

interest in minor children and many of the text messages include sexually suggestive language.

However, these prior instances of bad conduct are not more graphic or lurid than the charged



                                                12
Case 5:19-cr-00010-TBR Document 41 Filed 04/15/20 Page 13 of 18 PageID #: 133




conduct. Indeed, they involve strikingly similar conduct as the charged offense. Delaney, 443 F.

App’x at 133 (finding no unfair prejudice were conversations were “less lurid” than charged

conduct); but see United States v. Stout, No. 3:06CR94H, 2006 WL 2927505, at *4 (W.D. Ky.

Oct. 12, 2006), aff'd, 509 F.3d 796 (6th Cir. 2007) (“Any jury will be more alarmed and disgusted

by the prior acts than the actual charged conduct.”). Thus, the risk that the jury would give

Defendant’s prior acts undue attention is lessened. Delaney, 443 F. App’x at 133. Moreover, any

risk of prejudice to the Defendant could be mitigated by issuing limiting instructions. 1

         However, while introduction of Defendant’s prior conviction itself would not unfairly

prejudice Defendant, the consequences of that conviction require separate consideration. The fact

that Defendant was required to register as a sex offender after his prior conviction provides little

probative value to his state of mind or absence of mistake or accident, yet has the potential to cause

significant unfair prejudice toward the Defendant. Therefore, the Government is prohibited from

introducing evidence of Defendant’s status as a registered sex offender to prove the attempted

enticement charge.

    b. Res Gestae Evidence

         Next, the Government argues that the evidence of Defendant’s prior acts is admissible as

background evidence, often referred to as res gestae, because it is inextricably intertwined with

evidence of the crime charged. Background or res gestae evidence consists of “those other acts

that are inextricably intertwined with the charged offense or those acts, the telling of which is

necessary to complete the story of the charged offense.” Hardy, 228 F.3d at 748. Such evidence




1
  The Court notes Defendant’s argument that admitting the challenged evidence “directly and unfairly affects Mr.
Stone’s Fifth Amendment right not to testify.” [DN 33 at 83]. He argues Defendant’s silence at trial regarding his
prior conviction would “have a devasting impact. Thus, he may be forced to testify wherein if he only had to defend
the actual charge of the indictment, he may very well decide not to testify.” Id. at 84. Defendant provides no authority
or cases to support this position, thus, the Court rejects this argument.

                                                          13
Case 5:19-cr-00010-TBR Document 41 Filed 04/15/20 Page 14 of 18 PageID #: 134




does not implicate Rule 404(b). Id. “Typically, such evidence is a prelude to the charged offense,

is directly probative of the charged offense, arises from the same events as the charged offense,

forms an integral part of a witness's testimony, or completes the story of the charged offense.” Id.

Moreover, “[p]roper background evidence has a causal, temporal or spatial connection with the

charged offense.” Id.

       In this case, Defendant’s text messages and prior conviction are admissible pursuant to

Rule 404(b). Thus, the only remaining evidence is his internet searches for forced teen porn and

the consequences stemming from his prior conviction, namely, his status as a registered sex

offender. The Court concludes that neither piece of evidence is inextricably intertwined with the

charged offense. Additionally, Defendant’s internet searches and his status as a sex offender are

“not directly related” to his attempted enticement, nor is such evidence necessary to complete the

story of the charged offense. Accordingly, this evidence may not be introduced as background

evidence to prove the attempted enticement charge.

       B. Government’s Motion to Exclude Penalties

       Next, the Government requests the Court exclude “introduction of evidence, allegation,

questioning, and defense argument regarding the penalties attendant to the charges in this case

standing alone or as compared to the penalty provisions for similar crimes in the state court

system.” [DN 29 at 67]. The Government argues this evidence should be barred pursuant to Federal

Rule of Evidence 401 and 402 on the basis that the penalties associated with the charges are

irrelevant to the current action. Id. In support, the Government cites the Sixth Circuit’s Pattern

Criminal Jury Instructions 8.05 which provide that “deciding what the punishment should be is

[the judge’s] job, not [the jury’s].” Id. Thus, the Government argues, “any evidence, allegation,

question or argument regarding punishment would be completely irrelevant” to the current case.



                                                14
Case 5:19-cr-00010-TBR Document 41 Filed 04/15/20 Page 15 of 18 PageID #: 135




Id. at 68. In response, Defendant does not contest the relevance of the potential penalties to the

current action. [DN 35]. Rather, he attacks the Sixth Circuit’s Pattern Instructions pursuant to the

Fifth and Sixth Amendment. Id. Given that neither party has presented their proposed jury

instructions, Defendant’s arguments are premature.

       The Court finds that evidence regarding the potential penalties associated with Defendant’s

charges is irrelevant to the current case. As the Supreme Court has noted:


         The principle that juries are not to consider the consequences of their verdicts is a
         reflection of the basic division of labor in our legal system between judge and jury. The
         jury's function is to find the facts and to decide whether, on those facts, the defendant
         is guilty of the crime charged. The judge, by contrast, imposes sentence on the
         defendant after the jury has arrived at a guilty verdict. Information regarding the
         consequences of a verdict is therefore irrelevant to the jury's task.

Shannon v. United States, 512 U.S. 573, 579, 114 S. Ct. 2419, 2424, 129 L. Ed. 2d 459 (1994).

Thus, information regarding the potential penalties associated with Defendant’s charges is

irrelevant to whether he is guilty of the crimes charged. See United States v. Bilderbeck, 163 F.3d

971, 978 (6th Cir. 1999) (affirming district court’s decision to grant motion in limine concerning

potential penalties that applied to defendant); United States v. Ledbetter, No. 2:14-CR-127, 2016

WL 1252982, at *14 (S.D. Ohio Mar. 31, 2016) (“allowing the jury to consider the defendants'

possible punishment in determining guilt or innocence runs afoul of Sixth Circuit Pattern Jury

Instruction 8.05(2)”); United States v. Logan, No. CR.A. 4:06CR-13-M, 2007 WL 1364892, at *2

(W.D. Ky. May 8, 2007) (granting motion in limine to prohibit any reference to penalty related to

the defendants). Thus, the Government’s Motion in Limine is GRANTED.

       C. Defendant’s Motion in Limine

       Defendant filed a motion in limine requesting the Court prohibit evidence relating to his

prior conviction, status as a registered sex offender, text messages, internet search history, and

other evidence obtained from his cell phone indicative of a prurient interest in children. [DN 34].

                                                    15
Case 5:19-cr-00010-TBR Document 41 Filed 04/15/20 Page 16 of 18 PageID #: 136




Since the Court addressed the admissibility of this evidence in its analysis of the Government’s

motion in limine, Defendant’s Motion in Limine is DENIED AS MOOT.

        II.     Defendant’s Motion for Separate Trial

        Defendant filed a motion to bifurcate the trial between counts one and two of the

Indictment. [DN 36]. Rule 8(a) of the Federal Rules of Criminal Procedure states that an indictment

“may charge a defendant in separate counts with 2 or more offenses if the offenses charged ... are

of the same or similar character, or are based on the same act or transaction, or are connected with

or constitute parts of a common scheme or plan.” Fed. R. Crim. P. 8(a). In turn, Rule 14(a) provides

that if the joinder of offenses in an indictment “appears to prejudice a defendant ... the court may

order separate trials of counts ... or provide any other relief that justice requires.” Fed. R. Crim. P.

14(a). “In order to prevail on a motion for severance, a defendant must show compelling, specific,

and actual prejudice from a court's refusal to grant the motion to sever.” United States v. Saadey,

393 F.3d 669, 678 (6th Cir. 2005). A defendant is prejudiced “if the jury would be unable to keep

the evidence from each offense separate and unable to render a fair and impartial verdict on each

offense.” United States v. Rox, 692 F.2d 453, 454 (6th Cir. 1982). In determining whether to grant

a motion for severance, a court must balance “the interest of the public in avoiding a multiplicity

of litigation and the interest of the defendant in obtaining a fair trial.” United States v. Wirsing,

719 F.2d 859, 864-65 (6th Cir. 1983) (citation omitted). Ultimately, the decision to sever counts

is within the trial court's discretion. See United States v. Fields, 763 F.3d 443, 456 (6th Cir. 2014)

(citing Saadey, 393 F.3d at 678).

        In this case, Defendant seeks to bifurcate count one of the Indictment for attempted

enticement of a minor to engage in illegal sexual conduct from count two charging that Defendant

committed the offense in count one while being required to register as a sex offender. [DN 36 at



                                                  16
Case 5:19-cr-00010-TBR Document 41 Filed 04/15/20 Page 17 of 18 PageID #: 137




103]. He claims that “proof of his prior conviction is an element of Count 2, but would not be

admissible in defendant’s trial on Count 1.” Id. Since the Court barred the Government from

presenting evidence relating to Defendant’s status as registered sex offender as to count one, the

Court agrees that bifurcation of the trials is appropriate in order to prevent Defendant from

unconstitutional prejudice. See United States v. Helms, No. 3:18-CR-137-CRS, 2019 WL

4143298, at *2 (W.D. Ky. Aug. 30, 2019) (“Instead, bifurcation of Counts One and Two is a more

appropriate method to limit unconstitutional prejudice while only seating one jury and preserving

the efficiency of the Court.”). In the event the Government secures a conviction on count one, the

same jury will then be permitted to hear evidence of Defendant's status as a registered sex offender

and render a verdict of guilty or not guilty on count two. Id. Accordingly, Defendant’s Motion for

Separate Trial is GRANTED.

       III.    Government’s Motion to Compel

       Finally, the Government filed a Motion to Compel Defendant to provide information

regarding his notice of intent to introduce expert testimony. [DN 38]. On March 19, 2020,

Defendant filed a notice of intent to rely upon the defense of insanity and a notice of intent to

introduce expert testimony relating to mental disease or defect. [DN 31, 32]. Pursuant to Federal

Rule of Criminal Procedure 16(b)(1)(C) and 12.2(c), the Government requests (1) a summary of

the qualifications and testimony of Defendant’s expert witness; (2) the results and reports of any

examination on mental condition conducted by Defendant’s expert about which Defendant intends

to introduce expert evidence; and (3) the expert’s opinions and bases for those opinions. [DN 38].

Defendant has not responded to the Government’s motion and the deadline to do has passed. As

such, the Government’s Motion to Compel is GRANTED.

                                         CONCLUSION



                                                17
Case 5:19-cr-00010-TBR Document 41 Filed 04/15/20 Page 18 of 18 PageID #: 138




       For the reasons set forth herein, IT IS HEREBY ORDERED: Government’s Motion in

Limine to Introduce Evidence of Other Acts, [DN 28], is GRANTED IN PART; the

Government’s Motion in Limine Regarding Penalties, [DN 29], is GRANTED; Defendant’s

Motion in Limine, [DN 34], is DENIED AS MOOT; Defendant’s Motion for Separate Trial, [DN

36], is GRANTED; and the Government’s Motion to Compel, [DN 38], is GRANTED. This

matter is set for a telephonic status conference on May 15, 2020 at 10:00 AM.

       IT IS SO ORDERED.




                                                           April 14, 2020




CC: Attorneys of Record




                                              18
